Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an amendment filed on 09/06/2022 in which claims 1-22 are currently pending. Claims 1-21 are being examined while claim 22 is considered withdrawn.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-10 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Eberle (“High-resolution, high-throughput imaging with a multibeam scanning electron microscope”) in view of Li (US 2015/0371819). Eberle was cited in applicant’s Information Disclosure Statement filed on 03/04/2021. 

As to claim 1, Eberle teaches a method, comprising:

irradiating an object with a multiplicity of primary particle beams, each primary particle beam irradiating a separate individual field region of the object in a scanning fashion (see FIG. 1 on Page 2; also see Page 2, right-hand column);

projecting interaction products, which emanate from the object due the primary particle beams, onto detection regions of a detection unit which comprises a detector so that the interaction products emanating from two different individual field regions are projected onto different detection regions (see FIG. 1 on Page 2; also see Page 2, right-hand column);

generating individual images from each of the individual field regions based on data which are obtained or have been obtained in each case with the aid of signals from the detection regions (see Page 3, left-hand column; also see FIGs. 2-5);

and adjusting the detection unit so that a predetermined multiplicity of the individual images have the same contrast value within a defined first limit (Page 4, right-hand column – “All composite images (Figs. 2-5) show sufficient contrast in all subimages and the resolution of all subimages varies by only a few percent...to make the imaging capabilities of the multibeam SEM accessible to large-scale applications, it is desirable to automate the data acquisition process”; also see FIGs. 2-5).

Eberle does not teach wherein adjusting the detection unit comprises adjusting a gain and/or adjusting an offset.

However, Li teaches wherein adjusting the detection unit comprises adjusting a gain and/or adjusting an offset ([0090], [0104]-[0105], [0115], and [0130]-[0143]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Eberle’s system with Li’s system. In Li’s disclosure, the measurement and inspection device of the scanning type electron beam system related thereto can be applied to various scanning speeds including a high-speed scanning process and a low-speed scanning process, and also realize high-speed measurements and inspections with high precision even when applied to a secondary electron signal detection system with a widened bandwidth. In particular, the following advantages can be obtained: (1) SNR improvement, (2) Prevention of failure in obtaining pulse signals and (3) Prevention of circuit saturation (Li; [0037]).

As to claim 19, the combination of Eberle and Li teaches a system comprising: one or more processing devices; and one or more machine-readable hardware storage devices comprising instructions that are executable by the one or more processing devices to perform operations comprising the method of claim 1 (see above rejection of claim 1).

As to claim 20, the combination of Eberle and Li teaches comprising a multi-beam particle microscope comprising a multi-beam particle optical assembly comprising a detection unit (see above rejection of claim 1; also see FIG. 1 on Page 2 and Page 2, right-hand column of Eberle).

As to claim 21, the combination of Eberle and Li teaches one or more machine-readable hardware storage devices comprising instructions that are executable by one or more processing devices to perform operations comprising the method of claim 1 (see above rejection of claim 1).

As to claim 2, Eberle further teaches comprising simultaneously irradiating the object with the multiplicity of primary particle beams (see FIG. 1 on Page 2; also see Page 2, right-hand column).

As to claim 3, the combination of Eberle and Li teaches comprising adjusting the detection unit so that all the individual image have the same contrast value within a defined first limit (Eberle; Page 4, right-hand column – “All composite images (Figs. 2-5) show sufficient contrast in all subimages and the resolution of all subimages varies by only a few percent...to make the imaging capabilities of the multibeam SEM accessible to large-scale applications, it is desirable to automate the data acquisition process”; also see FIGs. 2-5; Li; [0090], [0104]-[0105], [0115], and [0130]-[0143]).

As to claim 4, the combination of Eberle and Li teaches comprising repeating at least part of the method (Eberle; Page 4, right-hand column – “All composite images (Figs. 2-5) show sufficient contrast in all subimages and the resolution of all subimages varies by only a few percent...to make the imaging capabilities of the multibeam SEM accessible to large-scale applications, it is desirable to automate the data acquisition process”; also see FIGs. 2-5; Li; [0090], [0104]-[0105], [0115], [0130]-[0143], and [0161]).

As to claim 5, the combination of Eberle and Li teaches comprising adjusting the detection unit so that a predetermined multiplicity of the individual images have the same brightness value within a defined second limit (Eberle; Page 4, right-hand column – “All composite images (Figs. 2-5) show sufficient contrast in all subimages and the resolution of all subimages varies by only a few percent...to make the imaging capabilities of the multibeam SEM accessible to large-scale applications, it is desirable to automate the data acquisition process”; also see FIGs. 2-5; Li; [0090], [0104]-[0105], [0115], and [0130]-[0143]).

As to claim 6, the combination of Eberle and Li teaches wherein the defined second limit of the brightness values of all the individual images is a deviation of .ltoreq.10% from a reference value (Eberle; Page 4, right-hand column – “All composite images (Figs. 2-5) show sufficient contrast in all subimages and the resolution of all subimages varies by only a few percent...to make the imaging capabilities of the multibeam SEM accessible to large-scale applications, it is desirable to automate the data acquisition process”; also see FIGs. 2-5; Li; [0090], [0104]-[0105], [0115], and [0130]-[0143]).

As to claim 7, the combination of Eberle and Li teaches comprising testing settings of the detection unit by repeating at least part of the method (Eberle; Page 4, right-hand column – “All composite images (Figs. 2-5) show sufficient contrast in all subimages and the resolution of all subimages varies by only a few percent...to make the imaging capabilities of the multibeam SEM accessible to large-scale applications, it is desirable to automate the data acquisition process”; also see FIGs. 2-5; Li; [0090], [0104]-[0105], [0115], [0130]-[0143], and [0161]).

As to claim 8, the combination of Eberle and Li teaches comprising using a quality criterion to determine whether a detector equalization is successful (Eberle; Page 4, right-hand column – “All composite images (Figs. 2-5) show sufficient contrast in all subimages and the resolution of all subimages varies by only a few percent...to make the imaging capabilities of the multibeam SEM accessible to large-scale applications, it is desirable to automate the data acquisition process”; also see FIGs. 2-5; Li; [0090], [0104]-[0105], [0115], [0130]-[0143], and [0161]).

As to claim 9, the combination of Eberle and Li teaches wherein the defined first limit of the contrast values of all the individual images is a deviation of .ltoreq.10% from a contrast value (Eberle; Page 4, right-hand column – “All composite images (Figs. 2-5) show sufficient contrast in all subimages and the resolution of all subimages varies by only a few percent...to make the imaging capabilities of the multibeam SEM accessible to large-scale applications, it is desirable to automate the data acquisition process”; also see FIGs. 2-5; Li; [0090], [0104]-[0105], [0115], and [0130]-[0143]).

As to claim 10, the combination of Eberle and Li teaches wherein: interaction products are projected onto detection regions of a particle detector; light signals are emitted by each detection region of the particle detector upon interaction products impinging on said detection region; the light signals emitted by each detection region are fed to a light detector assigned to the respective detection region; and adjusting the detection unit comprises adjusting the light detectors (Eberle; see FIG. 1 on Page 2; also see Page 2, right-hand column; Li; [0067], [0083]-[0092], and [0103]-[0107]).

As to claim 14, Eberle further teaches comprising generating the individual images in parallel on image generating computers respectively assigned to detection regions of the detection unit (Page 2, right-hand column – “produces multiple images in parallel” and Page 3, left-hand column – “data acquisition computer system is highly parallelized”; also see FIG. 1 on Page 2).

As to claim 15, Eberle further teaches comprising performing calculations to determine the contrast values in parallel on the image generating computers (Page 2, right-hand column – “produces multiple images in parallel” and Page 3, left-hand column – “data acquisition computer system is highly parallelized”; also see FIG. 1 on Page 2; also see Page 4, right-hand column – “All composite images (Figs. 2-5) show sufficient contrast in all subimages and the resolution of all subimages varies by only a few percent...to make the imaging capabilities of the multibeam SEM accessible to large-scale applications, it is desirable to automate the data acquisition process”; additionally see FIGs. 2-5).

As to claim 16, the combination of Eberle and Li teaches comprising using a computer system to control adjusting the detection unit (Eberle; Page 4, right-hand column – “All composite images (Figs. 2-5) show sufficient contrast in all subimages and the resolution of all subimages varies by only a few percent...to make the imaging capabilities of the multibeam SEM accessible to large-scale applications, it is desirable to automate the data acquisition process”; also see FIGs. 2-5; Li; [0090], [0104]-[0105], [0115], [0130]-[0143], and [0161]).

As to claim 17, the combination of Eberle and Li teaches comprising, after adjusting the detection unit, performing image processing to improve contrast and/or brightness (Eberle; Page 4, right-hand column – “All composite images (Figs. 2-5) show sufficient contrast in all subimages and the resolution of all subimages varies by only a few percent...to make the imaging capabilities of the multibeam SEM accessible to large-scale applications, it is desirable to automate the data acquisition process”; also see FIGs. 2-5; Li; [0090], [0104]-[0105], [0115], and [0130]-[0143]).

As to claim 18, the combination of Eberle and Li teaches wherein: a mean value of a Gaussian distribution in a brightness histogram is defined as brightness value for each individual image; and/or a multiple of the standard deviation of the Gaussian distribution in the brightness histogram is defined as a contrast value for each individual image (Li; [0020], [0026], [0089], [0103], [0134], and [0143]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Eberle in view of Li and further in view of Verenchikov (US 2021/0210330).

As to claim 11, the combination of Eberle and Li does not teach wherein: the light detectors comprise avalanche photodiodes, and adjusting the avalanche photodiodes comprises adjusting a gain and/or adjusting an offset.

However, Verenchikov teaches wherein: the light detectors comprise avalanche photodiodes, and adjusting the avalanche photodiodes comprises adjusting a gain and/or adjusting an offset ([0073], [0079], [0086], [0093], [0125], and [0183]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Eberle’s system and Li’s system with Verenchikov’s system in order to employ a novel approach to data acquisition, based on repetitive signals and progressive scaling of the electron suppression SE to keep the data system non-saturated and in a counting mode. Embodiments achieve a dramatic positive effect and solve the problem of acquiring TOF MS signals in a wide dynamic range without distorting mass spectra, where the experimentally demonstrated DR is improved by at least factor of 100, while the method provides a theoretically unlimited extension of the dynamic range (Verenchikov; [0200]).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Eberle in view of Li and further in view of Watanabe (US 2019/0362931).

As to claim 12, the combination of Eberle and Li does not teach wherein the object comprises a plurality of structurally identical test regions.

However, Watanabe teaches wherein the object comprises a plurality of structurally identical test regions ([0043]-[0046], [0049]-[0055], and [0064]-[0071]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Eberle’s system and Li’s system with Watanabe’s system in order to propose a charged particle beam device whose purpose is to properly perform brightness adjustment, contrast adjustment, or focus adjustment or the like in a short time even when there are a small number of detection signals (Watanabe; [0007]).

As to claim 13, the combination of Eberle, Li, and Watanabe teaches comprising testing settings of the detection unit on the basis of a real sample (Watanabe; [0043]-[0046], [0049]-[0055], and [0064]-[0071]).

Response to Arguments

Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive.

Examiner maintains that Eberle discloses adjusting the detection unit so that a predetermined multiplicity of the individual images have the same contrast value within a defined first limit (Page 4, right-hand column – “All composite images (Figs. 2-5) show sufficient contrast in all subimages and the resolution of all subimages varies by only a few percent...to make the imaging capabilities of the multibeam SEM accessible to large-scale applications, it is desirable to automate the data acquisition process”; also see FIGs. 2-5).

Because Eberle discloses that all composite images show sufficient contrast in all subimages and the resolution of all subimages varies by only a few percent, the limitation of the images having the same contrast value within a defined first limit is met. Showing sufficient contrast in all subimages can be interpreted as the images having the same contrast value within a defined first limit since it is not specific in the claim limitation what the claimed defined first limit is. In other words, a plurality of images/subimages having a same sufficient contrast value could be considered as a plurality of images/subimages having a specific contrast value that is within a defined limit of contrast values.

In view of the above reasons, Examiner maintains all rejections.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482